FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
       AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                                     ACCORDANCE WITH RULE 221, Pa.R.D.E.




New
669   - Industrial   Bank



Name Change
      -
617 Covenant Bank           - Change to 238 - Citizens & Northern Bank

Platinum Leader Change
664 - Bank United, NA - Remove
294 - Mid Penn Bank - Remove
122 - Susquehanna Community Bank - Remove
541 - Enterprise Bank - Remove

Correction
664   - Bank United,   NA to BankUnited, NA



Removal




                                                                              January 2021